Citation Nr: 1724020	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome, post-operative repair with surgical scar, left elbow (hereinafter "left elbow disability").

2.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome, post-operative repair with surgical scar, right elbow (hereinafter "right elbow disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2004 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2015, the Board remanded these matters for additional development.


FINDINGS OF FACTS

1.  At worst, since the July 27, 2010 effective date of the grant of service connection, the Veteran's left elbow flexion is 145 degrees.  His extension is normal. He does not have favorable or unfavorable ankylosis of the left elbow.

2.  At worst, since the July 27, 2010 effective date of the grant of service connection, the Veteran's right elbow flexion is 145 degrees.  His extension is normal. He does not have favorable or unfavorable ankylosis of the left elbow.

3.  A left elbow scar is sensitive to touch and painful on a January 22, 2013 VA examination.

4.  A right elbow scar is sensitive to touch and painful on a January 22, 2013 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for cubital tunnel syndrome, post-operative repair with surgical scar, left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.71, 4.17(a), Diagnostic Code 5206 (2016).

2.  The criteria for an initial rating in excess of 10 percent for the cubital tunnel syndrome, post-operative repair with surgical scar, right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4. 4.71, 4.17(a), Diagnostic Code 5206 (2016).

3.  The criteria for a separate 10 percent rating for a left elbow scar have been met, effective January 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 

4.  The criteria for a separate 10 percent rating for a right elbow scar have been met, effective January 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letter dated February 8, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in April 2011 and January 2013.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board notes that in the January 2015 remand the Board directed the AOJ to schedule the Veteran for a VA examination to address the nature and severity of his service-connected left and right elbow disabilities and scars.  On March 3, 2015, the Appeals Management Center initiated an examination request at the Fayetteville, Arkansas VA Medical Center (VAMC).  The Appeals Management Center indicated that the Veteran failed to appear for the examination, which was scheduled for April 2, 2015. 

Under VA regulations, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  In the April 2017 appellate brief, the Veteran's representative acknowledged that the Veteran did not attend the April 2015 VA examination; however, neither the Veteran nor his representative have given a reason as to why he failed to report for the April 2015 VA examination or that he had good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the April 2015 VA examination, and his claims for an initial rating in excess of 10 percent for his service-connected right and left elbow disabilities and scars will be rated based on the evidence of record.  Id.

The Board further notes that the Veteran's representative stated in the April 2017 Brief that if the Board could not grant an increased rating, then it requested that an independent medical opinion (IMO) be obtained pursuant to 38 C.F.R. §3.328 and 20.901(d).  38 C.F.R. §§ 3.328 and 20.901(d) provide for an IMO when the issue under consideration poses a medical problem of such obscurity or complexity, or has generated such controversy in the medical community at large, as to justify solicitation of an independent medical opinion.  

The Board acknowledges this request, but finds that the Veteran's claims do not present such obscure, complex, or controversial medical questions as contemplated by 38 C.F.R. §§ 3.328 and 20.901(d).  Thus, a remand for this reason is not necessary.

Factual Background

In 2008 the Veteran had an onset of bilateral hand numbness and tingling.  In 2009 the Veteran was diagnosed with possible cubital tunnel syndrome and provided splint therapy.  Splint therapy failed and in August and November 2009 the Veteran underwent left and right cubital tunnel surgery.  The Veteran did not report  complications from surgery.  

At a March 2011 VA examination the Veteran stated he suffered from pain, weakness, stiffness, fatigability in his elbows and lack of endurance.  He complained of flare-ups of increased, severe pain, numbness, and tingling in both his elbows.  He stated that the flare-ups lasted a couple of times a week, for a few minutes to a few hours.  He reported suffering from popping of the elbows.  He reported that his surgical scars were not painful and that he did not have symptoms associated with his surgical scars.  Upon examination of the Veteran's elbows he was found to have flexion of 145 degrees and extension of 0 degrees in both his left and right elbows.  He did not have weakness or incoordination.  He was found to have painful motion, fatigue, tenderness and lack of endurance.  His left and right forearms had pronation of 80 degrees and supination of 85 degrees.  He did not have painful motion, fatigue, weakness or lack of endurance in his left or right forearms.  The Veteran's left and right elbow scars were found to be deep, with underlying soft tissue loss or damage, but were not painful and did not have skin breakdown.  

In a September 2012 statement in support of his claim, the Veteran reported suffering from pain and tingling in both arms.  He stated that the area around both his elbows often had no feeling.  He reported not being able to perform repetitive motions with either arm without constant pain and fatigue.  He reported hand numbness and joint pain which ranged from 3 to 7 out of 10 on the pain scale.  He stated he had popping in his elbows and that he was unable to keep his arms bent for more than a few minutes at a time.  

At a January 2013 VA peripheral nerves examination Veteran reported a dull, mild pain in his elbows and decreased sensation of his bilateral ulnar fingers, which was worse on the right hand.  The examiner found that though the Veteran's cubital tunnel syndrome had resolved, he suffered from mild, constant pain in his left and right upper extremities.  He had intermittent, dull pain, and numbness, along with a finding of paresthesias and/or dyesthesias.  The Veteran's muscle strength was normal and he was not found to have either complete or incomplete paralysis of the ulnar nerves.  The Veteran's left and right elbow scars were found to cause a dull aching discomfort with mild pain when tapping.  The scars were not found to be unstable.  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999),  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An initial rating claim is an original compensation claim under 38 C.F.R. §  3.655 (b), so where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70   (2008).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2016) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Further, under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  Moreover, the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Veteran's left and right elbow disabilities were assigned a 10 percent rating since the July 27, 2010 effective date of the grant of service connection, under DCs 7804-5206.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Pursuant to DC 7804 for rating scars that are unstable or painful, a 10 percent rating is assigned for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or more scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118.

Pursuant to Diagnostic Code 5206, limitation of forearm flexion, for the dominant (major) arm and minor arm, a noncompensable rating is assigned for flexion limited to 110 degrees, a 10 percent rating is assigned for either arm with flexion limited to 100 degrees, and a 20 percent rating is assigned for either arm with flexion limited to 90 degrees. 

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  38 C.F.R. § 4.71 , Plate I (2016).

In light of the above, the Board finds that an initial rating in excess of 10 percent is not warranted at any point since the July 27, 2010 effective date of the grant of service connection for either the Veterans service-connected left or right elbow disabilities.  The Veteran has flexion to 145 degrees in his left and right arms, with no additional limitation due to pain or upon repetitive motion.  A rating in excess of 10 percent is not warranted unless flexion, with or without pain, is limited to less than 100 degrees. 

The Board has considered whether a separate rating should be assigned to the Veteran's service-connected elbow disabilities for limitation of extension.  However, extension of the Veteran's arm is reported as being to 0 degrees, with no additional limitation with pain or upon repetitive use.  A compensable rating for limitation of extension is not warranted unless extension is limited to 45 degrees or more.

As indicated, the Board has considered the effects of pain on the functional impairment resulting from the veteran's service-connected right and left elbow disabilities.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disabilities are contemplated in the 10 percent ratings assigned.  There is no indication that pain due to veteran's service-connected disabilities has caused functional loss greater than that contemplated by the rating evaluation assigned.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra. 

The Board has also considered an initial rating in excess of 10 percent for the Veteran's left and right elbow disorders under other pertinent diagnostic codes. However, there is no medical evidence of ankylosis of the left elbow, impairment of the flail joint, nonunion of the radius and ulna with flail false joint, impairment of the radius, or impairment of supination or pronation.  Accordingly, initial higher ratings are not warranted under Diagnostic Codes 5205, 5209, 5210, 5212, or 5213. See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5212, 5213 (2016).

Additionally, the Board has reviewed the evidence for support of staged ratings. However, at no time during the appeal period does the veteran's symptomology indicate that a rating in excess of 10 percent is warranted, thereby making staged ratings inappropriate.

However, the Board notes that the January 22, 2013 VA examination shows that the Veteran has left and right elbow scars that are painful.  Accordingly, separate 10 percent,  but no higher, ratings for a left and a right elbow scar is granted, effective January 22, 2013.  


ORDER

An initial rating in excess of 10 percent for cubital tunnel syndrome, post-operative repair with surgical scar, left elbow, is denied.

An initial rating in excess of 10 percent for cubital tunnel syndrome, post-operative repair with surgical scar, right elbow, is denied.

A separate 10 percent rating for a painful left elbow scar, from January 22, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for a painful right elbow scar, from January 22, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


